DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejection of claim 212 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Schermerhorn (65,275) on 03/18/2021.
The application has been amended as follows: 
Claim 174 (Currently Amended) The article of claim 158 
Allowable Subject Matter
Claims 121-123, 126, 130, 133, 140, 147, 154, 158-160, 165, 167, 170-171, 174, 176, 211-212 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 121, Kim (US Pub 2011/0310035) discloses an article (see fig. 1; discloses a display device), comprising a substrate (see fig. 23; substrate 110): a first portion, the first portion being a backplane portion on which an optoelectronic area is disposed (see fig. 23; discloses the substrate 110 is a back substrate where pixel electrodes 191 are formed), an optoelectronic area including a set of optoelectronic elements disposed in a plurality of rows and columns, each of the optoelectronic elements being configured to at least one of emit, reflect, transflect, or absorb light (see fig. 1; discloses plurality of light emitting pixels arranged in plurality of rows and columns; see par 0057; discloses Each pixel PX displays any one of primary colors, and allows a desired color to be recognized by spatial and temporal sums of the primary colors in order to implement color display); 
 	However, Kim alone or in combination with other prior art of record fails to disclose a second portion on which a set of flexible connecting lines are disposed in a plurality of planes to maximize the optoelectronic area, wherein each individual flexible connecting line of the set of flexible connecting lines is entirely disposed in a single plane of the plurality of planes, the set of flexible connecting lines coupled to the set of optoelectronic elements; and a set of driving circuits communicatively coupled to the set of flexible connecting lines to communicate drive signals with the set of optoelectronic elements, wherein at least one connecting line of the set of flexible connecting lines is a shared connecting line communicatively connected to one of: a respective two or more columns of the set of optoelectronic elements, or a respective two or more rows of the set of optoelectronic elements and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 121 is allowed.
Claims 122-123, 126, 130, 133, 140, 147, 154, 211 are allowed for being directly or indirectly dependent on allowed independent claim 121.
With respect to claim 158, Hirayama discloses an article (see par 0003; discloses invention relates to a liquid crystal display (LCD) apparatus), comprising: a substrate including a first frontplane portion and a second backplane portion (see fig. 1; discloses a substrate 10b comprising a front surface housing the LCD part and driver circuit part; the substrate 10b further comprising a backplane surface that is opposite to the front surface); an elongated optoelectronic area disposed on the first frontplane portion of the substrate (see fig. 1; disclose the LCD part is elongated in vertical direction ), the optoelectronic area including an array of pixels (see par 0047; discloses On the opposing surface of the one substrate 10b, as shown in FIGS. 3 and 4, a plurality of pixels P (i, j) arranged in a matrix), each pixel including an optoelectronic element having a transistor electrically coupled to an electrically energizable component configured to at least one of emit, reflect, transflect, or absorb light, (see fig. 3; discloses each pixel comprises a TFT switching transistor; see par 0047; discloses Each of the pixels P (i, j) is provided with a TFT, as a switching element, that has a gate electrode connected to the scanning line G (j) and a drain electrode connected to the data line S (j); a pixel electrode "pix" that is connected to the source electrode of the TFT;) wherein the array of pixels of the elongated optoelectronic area includes a first number of rows of pixels and a second number of columns of pixels (see fig. 3; discloses the array of pixel comprises plurality of rows of pixels and plurality of columns of pixels) and wherein each of the transistors includes a first transistor electrode of a first type and a second transistor electrode of a second type (see fig. 3; TFT; par 0047; discloses Each of the pixels P (i, j) is provided with a TFT, as a switching element, that has a gate electrode connected to the scanning line G (j) and a drain electrode connected to the data line S (j););
However, Hirayama alone or in combination with other prior art of record fails to disclose a first set of flexible connecting lines disposed on the second flexible backplane portion of the flexible substrate and extending into the first flexible frontplane portion of the flexible substrate, wherein each of the first set of flexible connecting lines is connected to the first transistor electrode of a plurality of different transistors within a particular row of pixels; and a second set of flexible connecting lines disposed on the second flexible backplane portion of the flexible substrate and extending into the first flexible frontplane portion of the flexible substrate, wherein each of the second set of flexible connecting lines is connected to the second transistor electrode of a multiplicity of different transistors within a particular column of pixels; wherein the first set of flexible connecting lines and the second set of flexible connecting lines are disposed in a plurality of planes to maximize the optoelectronic area, wherein each individual flexible connecting line of the first set of flexible connecting lines and each individual flexible connecting line of the second set of flexible connecting lines is entirely disposed in a single plane of the plurality of planes; and wherein, the number of connecting lines in the first set of flexible connecting lines is greater than the first number of rows of pixels, and the number of connecting lines in the second set of flexible connecting lines is less than the second number of columns of pixels and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 158 is allowed.
Claims 159-160, 165, 167, 170-171, 174, 176 are allowed for being directly or indirectly dependent on allowed independent claim 158.
Claim 212 is directed towards an article comprising similar limitation as claim 121; Therefore claim 212 is allowed for similar reasons as claim 121 is allowed for.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624